Case: 13-12656    Date Filed: 09/23/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                    Nos. 13-12656 ; 13-13881 ; 13-14061
                         ________________________

                  D.C. Docket No. 8:11-cv-02455-SCB-MAP



ELIESER LUMPUY,
d.b.a. 3L Motorsports, LLC,

                                                Plaintiff - Appellee,

versus

SCOTTSDALE INSURANCE COMPANY,

                                                Defendant - Appellant.

                         ________________________

                 Appeals from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (September 23, 2014)

Before HULL, MARCUS, and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-12656     Date Filed: 09/23/2014   Page: 2 of 4


      After a jury trial and multiple post-judgment motions, this is a consolidated

appeal of an insurance dispute involving sinkhole damage to commercial property

owned by the plaintiff Elieser Lumpuy (the “insured”). The defendant Scottsdale

Insurance Company (the “insurer”) filed three different notices of appeals as to the

following orders referenced in those notices of appeal:


      (1) a June 7, 2013 Notice of Appeal as to the May 9, 2013 Judgment,
      which entered judgment in favor of the plaintiff insured in the amount
      of $264,025, and as to the May 10, 2013 Amended Judgment, which
      corrected the May 9 order’s exclusion of above-ground damages as
      found by the jury and entered judgment in favor of the plaintiff
      insured in the amount of $280,025;

      (2) an August 22, 2013 Second Notice of Appeal as to the May 22,
      2013 denial of a motion for reconsideration, the June 14, 2013 denial
      of numerous post-trial motions, and the June 17, 2013 Second
      Amended Judgment, which reduced the judgment for damages to
      $145,152.62, which was the balance of the policy limit under the
      insurance policy, plus $12,715.92 in pre-judgment interest;

      (3) a September 3, 2013 Third Notice of Appeal as to the August 27,
      2013 order awarding plaintiff insured costs; the August 28, 2013
      Amended Bill of Costs; the August 29, 2013 order awarding plaintiff
      insured attorney’s fees; and the August 30, 2013 Third Amended
      Judgment, which did not modify the damages or pre-judgment interest
      award from the Second Amended Judgment but did award $6,059.60
      in costs and $151,022.50 in attorneys’ fees.


      The Court consolidated the three appeals for purposes of briefing and oral

argument and also issued jurisdictional questions to the parties.




                                          2
               Case: 13-12656     Date Filed: 09/23/2014     Page: 3 of 4


      We have jurisdiction to hear all issues in defendant insurer’s first appeal.

After careful review of the briefs and complete district court record and after oral

argument, this Court affirms the district court’s May 9, 2013 and May 10, 2013

judgments, which are covered by the first notice of appeal. Specifically, this Court

finds no reversible error (1) in the jury trial conducted by the district court; (2) in

any of the district court’s rulings challenged on appeal; or (3) in the district court’s

denial of judgment as a matter of law for the defendant insurer.

      The Court, however, lacks jurisdiction over the defendant insurer’s second

appeal because that notice of appeal was untimely filed. Defendant insurer’s

request for extension of time to file the notice of appeal as to the June 17, 2013

Second Amended Judgment did not come until August 23, 2013. At that point, the

district court lacked the power to extend the time for the filing of an appeal from

the June 17, 2013 Second Amended Judgment. We also note that the plaintiff

insured has not appealed the entry of the Second Amended Judgment, which

reduced the damages award to $145,152.62 and added an award of $12,715.92 in

pre-judgment interest against the defendant insurer. Because we have no occasion

to review the Second Amended Judgment, we leave that judgment undisturbed.

      We do have jurisdiction to hear defendant insurer’s appeal from the Third

Amended Judgment only to the extent that it challenges the award of costs and

attorney’s fees, but we find no reversible error in that award, either. Accordingly,


                                            3
              Case: 13-12656    Date Filed: 09/23/2014   Page: 4 of 4


we affirm the Third Amended Judgment’s award of $6,059.60 in costs and

$151,022.50 in attorney’s fees against the defendant insurer.

      AFFIRMED as to Appeal Nos. 13-12656 and 13-14061, dismissed as to

Appeal No. 13-13881.




                                         4